ORDER
Pursuant to judgment of the Supreme Court of the United States,-U.S.-, 99 S.Ct. 2100, 60 L.Ed.2d 668, it is ordered and adjudged that the judgment of the United States District Court for the District of Nebraska is reversed and this cause is remanded to said court for proceedings in conformity with the opinion of the Supreme Court in No. 78-201, said proceedings to include an order holding that the Nebraska parole procedure in effect at the time these proceedings were conducted affords due process.